Citation Nr: 9900210	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1985 to 
December 1988.  

In June 1989, the Columbia, South Carolina Regional Office 
(RO) of the Department of Veterans Affairs (VA), in pertinent 
part, denied service connection for a back disorder.  In 
January 1998, the Board of Veterans' Appeals (Board) remanded 
the case for further development.


REMAND

Pursuant to the Boards January 1998 remand, a VA orthopedic 
examination was conducted in April 1998.  The examiner was 
requested to identify all disorders of the back and provide 
an opinion as to whether any disability is related to the 
back complaints noted in service.  In the April 1998 
examination report, the examiner did not provide an opinion 
regarding whether any current back disability is related to 
the complaints noted in service.  In a June 1998 addendum to 
the April 1998 examination report, the VA examiner stated 
in my opinion the incident which the veteran described that 
led up to his back pain while in service, running three miles 
carrying the command flag.  The MRI showed significant spinal 
stenosis, with degenerative changes but in my opinion I do 
not think his problems in the service could cause this 
tremendous amount of problems.  The examiner further noted 
that the veterans motor vehicle accident (MVA) in 1995 
could have contributed to his current problems as indicated 
on the MRI or CT scan.

Clearly, the June 1998 addendum contains an incomplete 
statement that misses the specific point at issue.  While the 
examiner indicated that some of the veterans back disability 
may be to superimposed pathology from the MVA in March 1995, 
the examiner does not state anywhere in the opinion whether 
any current back disability is related to the complaints 
noted in service.  Because the examination report in 
April 1998 and the June 1998 addendum are not adequately 
responsive to the request made in the January 1998 remand, 
this case needs further development.  

In addition, a review of the record indicates that it has not 
been sufficiently developed for records pertaining to the 
veterans MVA in March 1995.  Furthermore, the RO sent the 
veteran a letter in February 1998 requesting information 
regarding any treatment he has received for his back since 
April 1996.  He did not reply.  Any records of treatment 
following the veterans MVA in March 1995 may be critical in 
determining what degree of disability existed prior to the 
MVA and what disability resulted from that accident.  

In Stegall v. West, No. 97-98 (U.S. Vet. App. June 26, 1998), 
the United States Court of Veterans Appeals (the Court) held 
that a remand by the Board confers on a veteran (or 
claimant), as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should obtain complete clinical 
records of any treatment the veteran 
has received for his back at the time 
of, and since, the MVA in March 1995.  
The veteran should assist in this by 
identifying all sources of treatment.  
The RO should advise the veteran of 
the provisions of 38 C.F.R. § 3.158(a) 
and of their impact in regard to his 
failure to respond to any request for 
further information.

2. The RO should then schedule the 
veteran for a VA examination by an 
orthopedic specialist who has not 
previously examined him to determine 
the nature and probable etiology of 
his back disorder.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should state whether it is at 
least as likely as not that any 
current back disability is related to 
the complaints noted in service.  
Prior to scheduling the examination, 
the RO should advise the veteran of 
the provisions of 38 C.F.R. § 3.655.  
All communications with the veteran 
must be documented.  

3. The RO must ensure that all requested 
development is completed.  The RO 
should then review the claim.  If it 
remains denied, the RO should provide 
the veteran and his representative an 
appropriate supplemental statement of 
the case and give them the opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	George R. Senyk 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
